

117 S461 PCS: To create a point of order against legislation modifying the number of Justices of the Supreme Court of the United States.
U.S. Senate
2021-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 7117th CONGRESS1st SessionS. 461IN THE SENATE OF THE UNITED STATESFebruary 25, 2021Mr. Cruz (for himself, Mr. Wicker, Mrs. Hyde-Smith, Mr. Marshall, Mr. Boozman, Mr. Hagerty, Mr. Cassidy, Mr. Lee, Mr. Scott of Florida, Mr. Cotton, Mr. Daines, Ms. Ernst, Mr. Kennedy, Mr. Barrasso, and Mr. Inhofe) introduced the following bill; which was read the first timeMarch 1, 2021Read the second time and placed on the calendarA BILLTo create a point of order against legislation modifying the number of Justices of the Supreme Court of the United States.1.Point of order
 against legislation modifying the number of Justices of the Supreme Court of the United States(a)Point of order(1)In generalIn the Senate, it shall not be in order to consider a provision in a bill, joint resolution, motion, amendment, amendment between the Houses, or conference report amending section 1 of title 28, United States Code, to modify, or that otherwise modifies, the total number of Justices of the Supreme Court of the United States.(2)Point of order sustainedIf a point of order is made by a Senator against a provision described in paragraph (1), and the point of order is sustained by the Chair, that provision shall be stricken from the measure and may not be offered as an amendment from the floor.(b)Conference reportsWhen the Senate is considering a conference report on, or an amendment between the Houses in relation to, a bill or joint resolution, upon a point of order being made by any Senator pursuant to subsection (a)(1), and such point of order being sustained, such material contained in such conference report or House amendment shall be stricken, and the Senate shall proceed to consider the question of whether the Senate shall recede from its amendment and concur with a further amendment, or concur in the House amendment with a further amendment, as the case may be, which further amendment shall consist of only that portion of the conference report or House amendment, as the case may be, not so stricken. Any such motion in the Senate shall be debatable. In any case in which such point of order is sustained against a conference report (or Senate amendment derived from such conference report by operation of this subsection), no further amendment shall be in order.(c)Supermajority waiver and appealIn the Senate, this section may be waived or suspended only by an affirmative vote of two-thirds of the Members, duly chose and sworn. An affirmative vote of two-thirds of Members of the Senate, duly chosen and sworn shall be required to sustain an appeal of the ruling of the Chair on a point of order raised under this section.March 1, 2021Read the second time and placed on the calendar